    Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 1 of 7 PageID: 1122
                                                                                      Stradley Ronon Stevens & Young, LLP
                                                                                                                   Suite 2600
                                                                                                           2005 Market Street
                                                                                                  Philadelphia, PA 19103-7018
                                                                                                      Telephone 215.564.8000
                                                                                                            Fax 215.564.8120
                                                                                                            www.stradley.com

Joseph T. Kelleher

jkelleher@stradley.com

215.564.8034

                                               November 20, 2018

      VIA ECF

      Hon. Leda Dunn Wettre
      United States Magistrate Judge
      United States District Court for the
      District of New Jersey
      M. L. King, Jr. Federal Building & Courthouse
      50 Walnut Street, Room 2060
      Newark, NJ 07102

                Re:      Nationwide Mutual Funds, et al. v. Perrigo Company plc, et al.,
                         No. 2:18-cv-15382 (“Nationwide”)

      Dear Magistrate Judge Wettre:

             Together with Kessler Topaz Meltzer and Check, LLP, this firm represents the
      plaintiffs in the above-referenced action (“Nationwide”), which is coordinated for
      discovery purposes with Roofers’ Pension Fund v. Papa, et al., No. 2:16-cv-02805 (the
      “Class Action”). 1 We write jointly on behalf of the plaintiffs in Nationwide (the
      “Nationwide Plaintiffs”) and Defendants to seek approval of the discovery schedule
      and discovery coordination plan agreed to by the parties in the Individual Actions.



      1
           Nationwide, together with TIAA-CREF Investment Management, LLC, et al. v. Perrigo
           Company plc, et al. (No. 2:18-CV-08175-MCA-LDW); Harel Insurance Company, et al. v.
           Perrigo Company plc, et al. (No. 2:18-CV-02074-MCA-LDW), Carmignac Gestion, S.A. v.
           Perrigo Company plc, et al. (No. 2:17-CV-10467-MCA-LDW), First Manhattan Co. v.
           Perrigo Company plc, et al. (No. 2:18-CV-02291-MCA-LDW), and Manning & Napier
           Advisors, LLC v. Perrigo Company plc, et al. (No. 2:18-CV-00674-MCA-LDW) are
           referred to as the “Individual Actions.” The Individual Actions and the Class Action
           will be referred to collectively as the “Related Actions.”

                                     Philadelphia | Washington | New York | Chicago
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 2 of 7 PageID: 1123
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 2

 Counsel for the plaintiffs in the other Individual Actions also have requested such
 approval by letter dated November 20, 2018.

       Individual Actions Discovery Schedule and Discovery Coordination Plan

        The parties in the Individual Actions jointly seek the Court’s approval of the
 following schedule and the discovery coordination plan. If the following proposed
 schedule and discovery coordination plan meet with Your Honor’s approval, the parties
 respectfully request that it be so ordered.

                          Individual Actions Discovery Schedule

                FACT DISCOVERY                    INDIVIDUAL ACTIONS’
                                                        DEADLINE
        Fed. R. Civ. P. 26(a)(1) disclosures   November 30, 2018
        Fact discovery deadline                November 15, 2019
        EXPERT DISCOVERY
        Affirmative expert reports             Affirmative expert report(s) shall be
                                               served by the party bearing the
                                               burden of proof for a subject no later
                                               than 60 days after affirmative expert
                                               reports are served by the party
                                               bearing the burden of proof in the
                                               Class Action.
        Rebuttal expert reports                No later than 60 days following the
                                               deadline to serve rebuttal expert
                                               reports in the Class Action.
        Reply expert reports                   No later than 60 days following the
                                               deadline to serve reply expert
                                               reports in the Class Action.
        Expert depositions                     No later than 60 days following the
                                               deadline for expert depositions in
                                               the Class Action.
        PRE-TRIAL AND TRIAL
        Dispositive motion deadline            TBD
        Pre-trial conference                   TBD
        Trial                                  TBD
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 3 of 7 PageID: 1124
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 3

                    Individual Actions Discovery Coordination Plan

        1.     The requests for production served on Defendants in the Class Action
 shall be deemed served in the Individual Actions, but with a relevant period of
 January 1, 2013 through May 22, 2017. The parties agree that Defendants’ objections
 and responses shall likewise be deemed served in the Individual Actions, including any
 objections related to the relevant period. Also, Individual Action Plaintiffs agree not to
 serve additional document requests until after Defendants have made their first
 production of documents in response to the requests already served on them in the
 Class Action. To the extent that the Court in the Class Action sets a deadline for
 substantial completion of document production of documents responsive to the
 requests for production dated September 7, 2018 and served in the Class Action, that
 deadline shall govern production of those documents in the Individual Actions as well.

        2.      All discovery in any of the Related Actions will be deemed discovered in
 each of the actions, including non-party discovery to the extent the non-party agrees.
 Excluded from this agreement is any discovery (1) produced by current or former
 employees or agents of Lead Plaintiffs or Class Representatives; (2) solely and directly
 related to Lead Plaintiffs’ or Class Representatives’ investment decisions, standing,
 typicality or adequacy of representation; and (3) produced by the Individual Action
 Plaintiffs or any third-party related to the Individual Action Plaintiffs.

        3.    The Individual Action Plaintiffs will participate in any meaningful
 discussions between Defendants and the Class Action plaintiffs concerning discovery,
 including the meet and confer process and discussions related to scope and the
 parameters and process of electronic discovery.

        4.     Depositions taken in the Class Action shall be deemed taken in the
 Individual Actions, and the Individual Action Plaintiffs will be permitted to have a full
 right of participation in the fact witness depositions, including the opportunity to
 examine witnesses during the depositions (subject to coordination with Class counsel).
 The parties in the Related Actions have not agreed to the amount of time each witness
 will be required to sit for his or her deposition.

       5.      The interrogatories served on Defendants in the Class Action shall be
 deemed served in the Individual Actions. Likewise, Defendants’ objections and
 responses to the interrogatories in the Class Action shall be deemed objections and
 responses in the Individual Actions. The parties also agree that the combined Plaintiffs
 in each Individual Action are provided five interrogatories in addition to the Class
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 4 of 7 PageID: 1125
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 4

 Action interrogatories and the combined Defendants in each Individual Action are
 limited to ten interrogatories in each Individual Action.

        6.     The Individual Action Plaintiffs and Defendants have not agreed to the
 number of depositions that each side in the Individual Action should be permitted to
 take in addition to the depositions in the Class Action. The parties agree that each side
 should be permitted to take a limited number of additional depositions, however, the
 precise number will be determined at a later date.

       Thank you for your time and consideration.

                                          Respectfully,




                                          Joseph T. Kelleher

 cc:   All Counsel of Record (via ECF)
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 5 of 7 PageID: 1126
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 5

        The Nationwide Plaintiffs and Defendants, by their undersigned counsel, hereby
 agree to the foregoing Individual Actions Discovery Schedule and Individual Actions
 Discovery Plan.


 By: /s/ Joseph T. Kelleher_______________   By: /s/ Alan S. Naar____________________
 Joseph T. Kelleher                              Alan S. Naar

 STRADLEY RONON                              GREENBAUM, ROWE,
 STEVENS & YOUNG, LLP                        SMITH & DAVIS LLP
 Joseph T. Kelleher                          Alan S. Naar
 LibertyView                                 99 Wood Avenue South
 457 Haddonfield Road, Suite 100             Iselin, NJ 08830
 Cherry Hill, NJ 08002                       (732) 476-2530
 (856) 321-2400                              anaar@greenbaumlaw.com
 jkelleher@stradley.com
                                             FRIED, FRANK, HARRIS,
 Keith R. Dutill                             SHRIVER & JACOBSON LLP
 Marissa R. Parker                           James D. Wareham
 Kyle A. Jacobsen                            James E. Anklam
 2005 Market Street, Suite 2600              801 17th Street, NW
 Philadelphia, PA 19103                      Washington, DC 20006
 (215) 564-8000                              (202) 639-7000



 KESSLER TOPAZ                               Samuel P. Groner
 MELTZER & CHECK LLP                         One New York Plaza
 Darren J. Check                             New York, NY 10004
 David Kessler                               (212) 859-8000
 Matthew L. Mustokoff
 Joshua E. D’Ancona                          Attorneys for Defendant Perrigo Company plc
 Michelle M. Newcomer
 Joshua A. Materese
 280 King of Prussia Road
 Radnor, PA 19087
 (610) 667-7706

 Attorneys for the Nationwide Plaintiffs
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 6 of 7 PageID: 1127
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 6


                                       By: /s/ Marshall R. King_________________
                                           Marshall R. King

                                       GIBSON, DUNN & CRUTCHER LLP
                                       Reed Brodsky
                                       Aric H. Wu
                                       Marshall R. King
                                       200 Park Ave
                                       New York, NY 10166
                                       (212) 351-4000

                                       Attorneys for Defendant Joseph C. Papa

                                       By: /s/ Brian T. Frawley_________________
                                           Brian T. Frawley

                                       SULLIVAN & CROMWELL LLP
                                       John L. Hardiman
                                       Brian T. Frawley
                                       Michael P. Devlin
                                       125 Broad Street
                                       New York, NY 10004
                                       (202) 558-4000

                                       Attorneys for Defendant Judy L. Brown
Case 2:18-cv-15382-MCA-LDW Document 16 Filed 11/20/18 Page 7 of 7 PageID: 1128
 Hon. Leda Dunn Wettre
 November 20, 2018
 Page 7

       THE COURT HEREBY ORDERS, this ____ day of November 2018, that:

       1.   the foregoing Individual Actions Discovery Schedule is APPROVED, and

       2.   the foregoing Individual Actions Discovery Plan is APPROVED.


                                        ____________________________________
                                        Hon. Leda Dunn Wettre
                                        United States Magistrate Judge
